Case 1:15-cr-20097-TLL-PTM ECF No. 74, PageID.277 Filed 03/04/19 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION

UNITED STATES OF AMERICA,

                      Plaintiff,                            Case No. 1:15-cr-20097

v.                                                          Honorable Thomas L. Ludington

AMEER JAN KIANI,

                      Defendant.

_______________________________________/

        ORDER TO DISCHARGE DEFENDANT ON CONDITIONAL RELEASE
       Defendant Ameer Jan Kiani was charged with the felony offense of Threats Against Former

Presidents, 18 U.S.C. § 879. He was found to be Not Guilty Only by Reason of Insanity of the

offense on May 5, 2015. ECF No. 19. Kiani was then committed to the custody of the Attorney

General until Kiani could establish that his release would not create a substantial risk of serious

bodily injury to another or serious damage to property of another. ECF No. 20. Kiani was

hospitalized at the Federal Medical Center – Devens in Massachusetts.

       On March 21, 2017, the Court received the Federal Medical Center’s Risk Assessment

Panel Report for 2017. That Report concluded that Kiani had recovered sufficiently to be released,

but only pursuant to a conditional release plan. The Report did not provide a conditional release

plan or indicate whether one would be forthcoming from the Panel. On September 18, 2017, the

Court held a status conference with counsel for Kiani, counsel for the Government, and

representatives from Devens. At the conference, Clinical Social Worker Jennifer Lee-Ramos

detailed the extensive efforts she had made in seeking a placement for Kiani. On March 7, 2018,

the Government filed a status report which revealed that Ms. Lee-Ramos’s efforts had been
Case 1:15-cr-20097-TLL-PTM ECF No. 74, PageID.278 Filed 03/04/19 Page 2 of 3




ongoing. On March 20, 2018, the Court directed the Government to file a status report every sixty

days regarding the efforts being made to locate a placement for Defendant. ECF No. 58.

       On January 31, 2019, the Court received the Conditional Release Order and Certificate of

Recovery from the Office of the U.S. Attorney. The order included a letter from Captain S.

Spaulding, the warden at the Federal Medical Center in Devens, Massachusetts where Kiani is

housed. Spaulding explained that “[t]he Risk Assessment Panel concluded that Mr. Kiani was

appropriate for a conditional release under a prescribed regimen of treatment.” The order

recommended that Mr. Kiani be placed at the Pioneer Fellowship House in Seattle, Washington

for up to sixty days. After receiving approval from his probation officer, Kiani would be granted

permission to reside with his sister at her Seattle residence.

       Section 18 U.S.C. §4243(f) governs the discharge of individuals found not guilty only by

reason of insanity. It provides

       When the director of the facility in which an acquitted person is hospitalized
       pursuant to subsection (e) determines that the person has recovered from his mental
       disease or defect to such an extent that his release, or his conditional release under
       a prescribed regimen of medical, psychiatric, or psychological care or treatment,
       would no longer create a substantial risk of bodily injury to another person or
       serious damage to property of another, he shall promptly file a certificate to that
       effect with the clerk of the court that ordered the commitment. The clerk shall send
       a copy of the certificate to the person’s counsel and to the attorney for the
       Government. The court shall order the discharge of the acquitted person or, on the
       motion of the attorney for the Government or on its own motion, shall hold a
       hearing, conducted pursuant to the provisions of section 4247(d), to determine
       whether he should be released.

Section 18 U.S.C. §4243(f). Spaulding is the director of the facility housing Kiani and has

recommended his conditional release. As such, the Court may order Kiani’s discharge on

conditional release. On February 6, 2019, the Court ordered the Government to show cause as to

whether a hearing should be held regarding Kiani’s conditional release to the Pioneer Fellowship




                                                 -2-
Case 1:15-cr-20097-TLL-PTM ECF No. 74, PageID.279 Filed 03/04/19 Page 3 of 3




House and later, to his sister’s residence. ECF No. 72. Two days later, the Government filed a

response, stating that it would not be requesting a hearing. ECF No. 73.

        Accordingly, it is ORDERED that Defendant be discharged on conditional release

pursuant to the U.S. Department of Justice’s Conditional Release Order, filed separately under

seal.



        Dated: March 4, 2019                                s/Thomas L. Ludington
                                                            THOMAS L. LUDINGTON
                                                            United States District Judge




                                              -3-
